Citation Nr: 0524529	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for bilateral trench 
foot.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.	Entitlement to service connection for the residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to July 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded by the Board in May 2004 
to accommodate the veteran's request for a hearing before a 
member of the Board.  In March 2005, the veteran appeared and 
testified at the RO before T. Mainelli, who is the Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).

The Board notes that the veteran has raised a claim of 
entitlement to service connection for generalized anxiety 
disorder that has not been adjudicated by the RO.  The Board 
does not have jurisdiction over the claim, and the issue is 
referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated May 1956 denied a 
claim of entitlement to service connection for bilateral 
trench foot on the basis that there was no evidence of a 
current disability.

2.  Additional evidence of record since the RO's May 1956 
denial of service connection for bilateral trench foot 
includes a current diagnosis of bilateral peripheral 
neuropathy of the feet, but does not raise a reasonable 
probability of substantiating the claim as there is no 
competent evidence of record suggesting that any current 
disability of the feet is related to event(s) in service.

3.  The veteran does not manifest PTSD.

4.  There is no competent evidence that the veteran's 
thoracolumbar spine disability, diagnosed as degenerative 
disc disease of the lumbar spine that first manifested many 
years after his discharge from service, is causally related 
to event(s) in service.


CONCLUSIONS OF LAW

1.  The RO's May 1956 rating decision, that denied a claim of 
entitlement to service connection for bilateral trench feet, 
is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

2.  The evidence added to the record subsequent to the RO's 
May 1956 rating decision denying service connection for 
bilateral trench feet is new and material, but does not raise 
a reasonable probability of substantiating the claim; the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. § 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f). (2004).

4.  A disability of the thoracolumbar spine was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

The veteran claims entitlement to service connection for 
disease and disabilities as attributable to his active 
service in the military.  Service connection is established 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, during periods of active wartime military 
service.  38 U.S.C.A. § 1110 (West 2002).  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. § 
1110, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid 
claim is not deemed to have been submitted where there is no 
competent evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  The 
listed diseases are as follows: primary anemia, arthritis, 
progressive muscular atrophy, brain hemorrhage, brain 
thrombosis, bronchiectasis, calculi of the kidney, bladder, 
or gallbladder, cardiovascular-renal disease (including 
hypertension), cirrhosis of the liver, coccidioidomycosis, 
diabetes mellitus, residuals of encephalitis lethargica, 
endocarditis, endocrinopathies, epilepsies, Hansen's disease, 
Hodgkin's disease, leukemia, systemic lupus erythematosus, 
myasthenia gravis, myelitis, myocarditis, nephritis, other 
organic diseases of the nervous system, osteitis deformans 
(Paget's disease), osteomalacia, bulbar palsy, paralysis 
agitans, psychoses, hemorrhagic purpura idiopathic, Raynaud's 
disease, sarcoidosis, scleroderma, sclerosis , syringomyelia, 
Thromboangiitis obliterans (Buerger's disease), active 
tuberculosis, tumors, malignant, or of the brain or spinal 
cord or peripheral nerves and ulcers.

The claimant bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  

For injuries alleged to have been incurred in combat, the 
provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).  This provision does not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II.  Residuals of Bilateral Trench Feet

The RO has determined that the new and material standard 
applies to the claim of entitlement to service connection for 
bilateral trench feet.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett, 83 F.3d at 1383.

Service connection for bilateral trench feet was previously 
denied by the RO in a May 1956 rating decision on the basis 
that there was no evidence of a current disability.  The 
veteran was notified of this decision by RO letter dated May 
21, 1956.  The veteran did not file an application for review 
on appeal within one year of the decision as then required by 
law to initiate an appeal.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2004). 

The veteran filed a claim to reopen on August 29, 2002, and 
this appeal ensues from the RO's February 2003 rating 
decision denying the benefits being sought.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  Even when new and 
material evidence has been presented, the claim is cannot be 
reopened unless the evidence raises a reasonable possibility 
of substantiating the claim.  Id.  See 66 Fed. Reg. 45620, 
45629 (Aug. 29, 2001) (reopening component of reasonable 
probability of substantiating a claim coincides with the 
standard set forth in the VCAA that VA would not provide 
assistance when there was no reasonable probability that 
assistance would aid in substantiating the claim).  Evidence 
is presumed credible for the purposes of reopening unless it 
is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 
216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must 
be both new and material.  Smith v. West, 12 Vet. App. 312 
(1999).

In a rating decision dated May 1956, the RO denied a claim of 
entitlement to service connection for bilateral trench foot 
on the basis that there was no evidence of a current 
disability.  Evidence of record at the time of the May 1956 
rating decision included the veteran's service medical 
records documenting his February 1944 treatment for severe, 
acute tricophytosis pedis due to trichopyton infection of 
four months duration.  His separation examination, dated July 
1946, noted a past history of treatment for trench foot at 
the 45th General Hospital in July 1945 with an evaluation of 
incurred while in military service (IMS 4) with "[n]o" 
"present physical defects" (PD 5).  See WD QGO Form 38, 
asterisks 3 and 4.  At the time of examination, the veteran 
specifically denied the presence of "any wound, injury or 
disease which is disabling."  His physical examination 
indicated "[n]ormal" clinical evaluations of his skin, 
cardiovascular system and neurologic system.  There was an 
abbreviation of "NAF" for the feet.  Private and VA medical 
records did not reflect current treatment, manifestation or 
diagnosis of residuals of trench feet.

Evidence received in support of the veteran's application to 
reopen his claim for service connection for bilateral trench 
foot includes a statement from the veteran's private 
podiatrist, dated in June 2004, wherein it is indicated that 
the veteran had been in receipt of treatment for sensory 
neuropathy for several years.  The podiatrist did not relate 
the neuropathy to the trench foot for which the veteran was 
treated during service.  The veteran was examined by VA in 
July 2004.  At that time, the examiner was requested to 
evaluate any possible foot disorder and render an opinion 
regarding any relationship to service.  A diagnosis of 
peripheral neuropathy of the feet, bilaterally, was provided.  
The examiner stated that it was difficult to establish a 
relationship between the veteran's current foot discomfort and 
paresthesia to an injury sustained during service.

Additional medical records from the Summit Medical Group, the 
Vet Center, St. Elizabeth Medical Center, Preferred Surgical 
Care, P.S.C., Mayfield Clinic, Comprehensive Cardiology 
Consultants, Inc., do not reflect any competent opinion 
relating any current disorder of the feet to the inservice 
treatment for bilateral trench feet.  An electromyography 
(EMG) study in 1983, performed for the purpose of 
investigating left lower extremity pain to the heels, did note 
that some EMG abnormalities could be compatible with an acute 
or chronic L5-S1 root or cord lesion.  A lumbar computerized 
tomography (CT) scan performed at St. Elizabeth North Medical 
Center demonstrated a foraminal disc herniation on the right 
side of L4-5 compressing the right L4 nerve root.

The veteran also presented additional testimony in support of 
his claim to reopen.  He indicated that his military service 
involved trench warfare experience in a rainy and cold 
environment.  His feet had constantly alternated between wet 
and drying conditions, and he didn't take his shoes off for a 
three month time period during combat situations.  He had to 
cut his shoes off, and the appearance of his feet was 
described as "slimy looking."  He continued to be bothered 
by his feet.  

Upon review of the record, the Board finds that the private 
and VA diagnoses of peripheral neuropathy of the feet is both 
new and material as it cures the previous evidentiary defect 
of no evidence of a current disability.  However, the Board 
finds that such evidence is insufficient to reopen the claim 
as it does not raise a reasonable probability of being capable 
of substantiating the claim.  The 2004 private podiatrist 
record reports a history that the sensory neuropathy had been 
present for several years, and did not relate such diagnosis 
to the in-service injury and event(s).  The July 2004 VA 
opinion could not establish a relationship between the current 
foot discomfort and paresthesia to any inservice injury.  The 
veteran's own theory of medical diagnosis and causation cannot 
be accepted as competent evidence for purposes of reopening a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  His descriptions 
of inservice symptoms and injury are accepted as true and 
credible, but there is no competent evidence that his current 
symptoms are attributable to event(s) while in service, to 
include as residuals of the documented treatment for bilateral 
trench feet.  The provisions of 38 U.S.C.A. § 1154(b) does not 
relieve the evidentiary burden of medical nexus evidence.  
Brock, 10 Vet. App. at 162.  As the old and new evidence of 
record fails to satisfy the second prong identified in 
Sanchez-Benitez, the Board must hold that claim cannot be 
reopened as the new and material evidence does not raise a 
reasonable probability of substantiating the claim as there is 
no competent evidence that the veteran currently manifests 
residual disability from his inservice treatment for bilateral 
trench feet.

III.  PTSD

The veteran claims to currently manifest PTSD as a result of 
his combat and non-combat stressors during World War II.  
Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004).  

The veteran's service medical records are negative for a 
diagnosis of PTSD.  On his separation examination, dated July 
1946, he was given a "[n]ormal" clinical evaluation of his 
psychiatric status.  In pertinent part, a November 2002 
letter from the Vet Center, prepared by a supervising 
readjustment counseling therapist, provided an assessment 
that the veteran endorsed PTSD symptoms of anxiety related to 
his combat and non-combat stressors.  He was noted to 
manifest symptoms of anxiousness, tearfulness, shakiness and 
survivor guilt during his interview.  Clinical records from 
Nancy Metzger, M.D, family practitioner at the Summit Medical 
Group, include a January 2003 consultation record offering 
assessments of PTSD, anxiety and insomnia secondary to World 
War II experiences.  It was noted that VA records were 
reviewed.  In a letter dated January 2003, Dr. Metzger opined 
that the veteran suffered from generalized anxiety and PTSD 
as a result of his Army experiences in World War II.

In July 2004, the veteran underwent a VA PTSD examination 
with benefit of review of his claims folder.  The examiner 
conducted a lengthy interview with the veteran as well as an 
extensive mental status evaluation.  The examination report 
includes three pages summarizing the pertinent evidence and 
information contained in the claims folder, to include a 
discussion of the treatment and manifestations of anxiety 
since the veteran's discharge from service.  The examiner 
opined that the veteran's manifestations of anxiety 
warranting a clinical diagnosis were not more distant that 
March 1998, and that the veteran endorsed very little 
symptomatology consistent with meeting the criteria for a 
PTSD diagnosis.

VA is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of 
a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, the 
probative value of medical opinion is based upon many factors 
such as personal examination of the patient, knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The weight of a medical opinion may be less if ambivalent as 
to exact diagnosis, or if the examiner is not a specialist, 
fails to explain the basis for an opinion, or treated the 
claimant only briefly or for unrelated conditions.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

On review of the record, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not currently manifest PTSD.  The Board places the 
greatest probative weight on the VA examiner's July 2004 
medical opinion as it was based upon review of the complete 
record, to include the assessments of PTSD offered by Dr. 
Metzger.  This opinion, offered by a specialist in diagnosing 
PTSD, provides a specific, reasoned basis as to how the 
veteran does not meet the DSM-IV criteria for a PTSD 
diagnosis.  On the other hand, Dr. Metzger is shown to be a 
family practitioner with no apparent specialty in diagnosing 
mental disorders, and the materials supporting her PTSD 
diagnosis offer no basis for establishing that the DSM-IV 
criteria have been met.  The letter from the Vet Center 
offers an assessment that the veteran endorsed PTSD anxiety 
symptoms, but did not reflect an assessment that the veteran 
definitely met the DSM-IV criteria establishing a PTSD 
diagnosis.

In so holding, the Board has considered the veteran's well-
intentioned belief that his current symptoms are consistent 
with a diagnosis of PTSD.  As indicated above, he is not 
shown to possess the requisite medical knowledge necessary to 
competently speak to issues of medical diagnosis and opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  The preponderance of the evidence is 
against the claim and, as such, the benefit of the doubt rule 
does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

IV.  Thoracolumbar spine disability

The veteran also claims entitlement to service connection for 
disability of the thoracolumbar spine.  His service medical 
records do reflect an instance of treatment for a moderately 
severe strain of the lumbosacral muscles in February 1944.  
History of injury recorded at that time indicated that the 
injury occurred during a slip and fall on the steps of an 
"L.S.T" near Anzio, Italy.  His treatment consisted of 
local heat and massage.  His separation examination, dated 
July 1946, recorded the veteran's denial of the presence of 
"any wound, injury or disease which is disabling."  His 
physical examination indicated "[n]one" for musculoskeletal 
defects.

In pertinent part, the veteran's post-service medical records 
first reflect treatment for low back pain and degenerative 
disc disease beginning in approximately 1999.  It is notable 
that private treatment records dating back to October 1977 
include x-ray examination results showing a normal lumbar 
spine, sacrum and coccyx.  An examination of the veteran was 
conducted in July 2004.  At that time, the examiner reviewed 
the veteran's medical history and evaluated his low back 
disorder for any possible relationship with service.  After 
the extensive review and evaluation the diagnosis was of 
herniated nucleus pulposus of L4-L5.  The examiner stated 
that the relationship to service was quite poor.  The veteran 
had one episode during service for which he was treated and 
following active duty he was able to work as a maintenance 
man for many years.  Records revealed that the veteran saw 
physicians for back pain in the late 1980's that were remote 
to make a connection between the in-service injury and the 
subsequent back disease years later.

The lay and medical evidence establishes that the veteran 
sustained a back injury during service.  As indicated above, 
however, the provisions of 38 U.S.C.A. § 1154(b) does not 
allow relieve the evidentiary burden of medical nexus 
evidence.  Brock, 10 Vet. App. at 162.  The veteran's July 
1946 separation examination indicated a normal clinical 
evaluation of his musculoskeletal system with the veteran's 
self report of having no injury that was disabling.  There is 
no medical evidence of treatment for back disability until 
many years after service.  He alleges continuity of 
symptomatology, but the VA examiner in July 2004 found no 
causal relationship between the current disability of the 
thoracolumbar spine and event(s) in service.  On this record, 
the Board finds that there no competent evidence that the 
veteran's thoracolumbar spine disability, diagnosed as 
degenerative disc disease of the lumbar spine that first 
manifested many years after his discharge from service, is 
causally related to event(s) in service.  The veteran's well-
intentioned belief that his current symptoms are related to 
events in service cannot be accepted as competent evidence 
supportive of his claim.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2004).  There is no doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. §§ 1154(b), 
5107(b) (West 2002).

V.  Duty to assist and provide notice

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the notice and assistance 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated November 2002 
and December 2002, as well as the rating decision on appeal, 
the statement of the case (SOC) and a supplemental statement 
of the (SSOC), told him what was necessary to substantiate 
his claims.  In fact, the rating decision on appeal, the SOC 
and the SSOC provided him with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.  The 2002 letters satisfied the elements of (2) and 
(3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The October 2003 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In so finding, the Board notes that the veteran raised the 
application of 38 U.S.C.A. § 1154(b) for the first time 
before the Board.  As held above, the veteran's testimony 
regarding manifestations of his claimed injuries and disease 
have been accepted in full, and no prejudice accrues to the 
veteran for not having the RO review his claim under the 
provisions of 38 U.S.C.A. § 1154(b) in the first instance.  
As indicated above, the , the provisions of 38 U.S.C.A. 
§ 1154(b) does not supplant the evidentiary burden of medical 
nexus evidence that formed the basis for the RO's denial of 
the claims.  Furthermore, there is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  Additionally, neither the veteran nor his 
representative has pleaded with any specificity that a notice 
deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  VA has provided the veteran with 
examinations requesting nexus opinions.  The evidence of 
record, in its totality, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for bilateral 
trench feet is not reopened.

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for disability 
of the thoracolumbar spine is denied.


REMAND

In a rating decision dated June 1956, the RO denied a claim of 
entitlement to service connection for pulmonary tuberculosis 
on the basis that such disease was not incurred in or 
aggravated by active service, and did not manifest within 3 
years from the veteran's separation from service.  Evidence of 
record before the RO included service medical records that 
included a "Page 3" of a document that was to be "Filled 
Out by the Medical Board at the Induction Station of the Armed 
Forces."  The Board presumes that this is an incomplete copy 
of the veteran's induction examination.  The examination 
indicated a "Normal" clinical evaluation of the lungs, but 
recorded chest x-ray examination results as follows: 
"Pulmonary Tuberculosis, Primary Phase, Stable, Not. Disq."  
The remainder of service medical records are negative for 
complaints or manifestations of pulmonary tuberculosis.  The 
veteran's July 1946 discharge examination indicated a 
"[n]ormal" clinical evaluation of the "[l]ungs" with a 
chest x-ray study interpreted as demonstrating "[n]o 
significant abnormalities."  Private medical records from St. 
Elizabeth's Hospital included chest X-ray examinations in 
October 1953, January 1954, September 1954, January 12, 1954, 
January 18, 1954, January 15, 1956 and January 24, 1956.  

VA hospitalization records from the Cincinnati, Ohio VA 
Hospital (VAH) in May 1956 reflected a diagnosis of 
"[p]ulmonary tuberculosis, reinfection type, moderately 
advanced, exudative, active."  This record included the 
veteran's report of a "spot" noted on his lungs upon 
entrance into service.  Post-service, he had a "[p]eriod of 
years" with manifestations of night sweats and feeling bad 
but not much coughing.  He indicated that, in 1951, he 
"became worse," with pneumonia and hemoptysis on "several 
occasions" for which he had been treated for 12 days at 
Speers Hospital.  He was followed by a "lung specialist" who 
reportedly could not determine what the spot on his chest 
represented, but relayed that his sputums were negative.  He 
had a few episodes of hemoptysis in 1952 with surgery 
recommended to remove the spot on his lungs.  He underwent a 
right upper lobectomy in 1953 with the pathologic specimen 
showing conclusive evidence of tuberculosis.

In June 1956, VA's Chief of the Tuberculosis Unit reviewed the 
actual x-ray films that were available.  The RO was unable to 
obtain records from Speers Hospital despite repeated requests 
for records.  The July 1946 in-service chest x-ray was 
diagnosed as demonstrating a "[n]egative chest."  The 
October 1953 chest x-rays, that were bronchograms only, was 
interpreted as showing acute inflammatory disease of the right 
upper lobe of undetermined cause.  The 1954 chest x-rays 
demonstrated pleural thickening of the right lung with 
residuals of dissection of the middle and proximal third of 
the 5th right rib.  Chest x-rays in 1956 were diagnosed as 
showing pulmonary fibrosis of the right apex of undetermined 
cause and acute inflammatory disease of the lungs.

Evidence received of record since the RO's June 1956 rating 
decision includes the veteran's testimony in March 2005 
wherein he alleged, for the first time, to having cold 
symptoms during or immediately following combat situations.  
This raises the issue as to whether, pursuant to 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.306(b)(2), his testimony may be 
capable of establishing aggravation of the pre-existing 
pulmonary tuberculosis in service.  The Board notes that the 
veteran has presented documentary evidence that his unit was 
involved in combat situations during World War II.  
Considering the potential application of 38 C.F.R. 
§ 3.306(b)(2), it would be prejudicial for the Board to 
adjudicate the claim without the RO first reviewing the claim 
under the appropriate legal standards.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).  On remand, the RO should 
consider whether the provisions of 38 C.F.R. §§ 3.370, 3.371 
and 3.374 require any further development of the claim.  The 
RO should also attempt to determine whether there are any 
available records from Speers Hospital in Dayton, Kentucky in 
approximately 1951, and records from Drs. Linss, Marc J. 
Reardon, and Cassidy following the veteran's discharge from 
service.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Assist the veteran in determining whether 
there are any available records from Speers 
Hospital in Dayton, Kentucky in approximately 
1951, and records from Drs. Linss, Marc J. 
Reardon, and Cassidy following the veteran's 
discharge from service.  

2.  Consider whether the provisions of 38 C.F.R. 
§§ 3.306(b)(2), 3.370, 3.371 and 3.374 require any 
further development of the claim.

3.  Following completion of the foregoing, 
readjudicate the claim on appeal with specific 
consideration of the provisions of 38 C.F.R. 
§ 3.306(b)(2), 3.371 and 3.374.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


